Citation Nr: 0208866	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  01-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 18, 2000 
for a grant of service connection for schizophrenia and 
sinusitis.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 17, 1996 to 
April 8, 1999.  

This matter comes to the Board of Veterans' Appeals (the 
Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted service connection for 
schizophrenia and sinusitis and assigned an effective of 
April 18, 2000.  The veteran appealed the effective date, and 
in March 2002 he and his mother testified at a 
videoconference hearing before the undersigned Member of the 
Board.  


FINDINGS OF FACT

1.  The veteran served on active duty from September 17, 1996 
to April 8, 1999.  

2.  VA received the veteran's original claim for service 
connection for schizophrenia and sinusitis on April 18, 2000.  

3.  The RO granted service connection for schizophrenia and 
sinusitis, effective from April 18, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 18, 2000 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
schizophrenia and sinusitis.  In essence, he contends that 
due to his mental condition upon leaving service, he was 
unable to complete an application for VA benefits.  He 
further appears to contend that VA should have provided 
assistance to him in filing such application.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the veteran's claim 
and render a decision.

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) (VCAA) redefines the 
obligations of VA with respect to its statutory duty to 
assist veterans in the development of their claims.  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to the notice provisions of the VCAA, the 
veteran was informed in a June 2001 statement of the case of 
the evidence considered in the assignment of the effective 
date for service connection for schizophrenia and sinusitis 
and of the relevant law and regulations concerning effective 
dates for service connection claims.  

With respect to VA's duty to assist the veteran in the 
development of his claim, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Here the RO has 
obtained medical treatment records, and the veteran has 
submitted evidence in conjunction with his appeal.  Neither 
the veteran nor his representative has suggested there is any 
outstanding evidence that could be pertinent to the claim.  
The veteran has been accorded ample opportunity to present 
argument in support of his claim, and he and his mother 
presented testimony at the videoconference hearing in March 
2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the new law.  As discussed below, the outcome of this case 
hinges on evidence already of record.  Under these 
circumstances, further development would not avail the 
appellant or aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals (now United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran in essence contends that the effective date for 
service connection for his schizophrenia and sinusitis should 
be the day following his separation from service.  He argues 
that from the time of his separation from service his 
schizophrenia made him incapable of filing his claim without 
help and he did not understand the significance of not filing 
a claim in a timely manner.  

The veteran's DD Form 214 shows that he served on active duty 
from September 17, 1996 to April 8, 1999.  The evidence of 
record shows, and the veteran does not dispute, that he filed 
his claim for service connection for schizophrenia and 
sinusitis on April 18, 2000.  Medical evidence amply 
demonstrated that schizophrenia was present during service 
and indeed was the reason for his medical discharge from 
service.  Sinusitis was also identified in the veteran's 
service medical records.  In the September 2000 rating 
decision now on appeal, the RO granted the veteran's claim of 
entitlement to service connection for schizophrenia and 
sinusitis, effective from April 18, 2000.  See 38 C.F.R. 
§ 3.400(b)(2) [service connection is ordinarily granted as of 
the day following separation from active service if a claim 
is received within one year after separation from service; 
otherwise, as of the date of receipt of the claim].  

On the veteran's behalf, his mother has explained that 
neither the veteran nor she was aware that the veteran could 
or should file for VA compensation benefits until his annual 
evaluation by the service department for his service 
temporary disability retirement on April 18, 2000.  At that 
time, someone working for the service department asked her 
whether he son had filed a claim for VA benefits, and as a 
result, she helped her son file his claim that day.  
  
The Board is bound by the law and regulations, and in this 
case can find no basis on which the veteran's claim for an 
effective date earlier than April 18, 2000, may be granted 
for service connection for schizophrenia and sinusitis.  The 
basic law concerning effective dates is that the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  In cases involving direct service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Review of the record shows that the veteran filed his 
original claim for service connection on April 18, 2000, 
which was more than a year after his separation from active 
service on April 8, 1999.  Under 38 C.F.R. § 3.400(b), if the 
claim had been just filed ten days earlier, an effective date 
could have been granted as of the day after his separation 
from service, April 9, 1999.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2001).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  The Board has therefore carefully 
reviewed the entire file to determine whether it includes an 
informal claim for service connection for schizophrenia and 
sinusitis.   

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

Review of the record shows no communication from the veteran 
to the RO earlier that April 18, 2000, when he filed his 
formal claim  of entitlement to service connection.  [The 
record does include a VA Form 21-526, Veteran's Application 
for Compensation of Pension, signed by the veteran and dated 
February 5, 1999, which was during the veteran's active 
military service.  It does not, however, specify any claimed 
disability, and the veteran acknowledges that he never filed 
this particular application form.]  

The file includes 1999 VA outpatient records which show a 
diagnosis of schizophrenia and a history of the veteran 
having first been diagnosed with the disorder in service.  
The veteran's mother recalled that when she first took the 
veteran for VA treatment of his schizophrenia someone asked 
whether it was a service-connected disability and some other 
questions she did not understand.
It appears that personnel the VA medical facility assumed 
that the veteran was service connected.

The only evidence that could be deemed to have been of record 
earlier than April 18, 2000 were the VA outpatient records 
dated in 1999, which show a diagnosis of schizophrenia.  Cf. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) [all VA medical 
records are deemed to be constructively of record in 
proceedings before the Board].  Such records cannot, however, 
serve as an informal claim.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek service connection.  
Brannon v. West, 12 Vet. App. 32, 35 [citing KL v Brown, 
5 Vet. App. 205, 208 and Crawford v. Brown, 5 Vet. App. 33, 
35 (1993)]; Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995) 
[an appellant must assert a claim expressly or impliedly].  

Moreover, any medical evidence concerning treatment of 
schizophrenia and/or a sinus condition would not constitute 
an informal claim pursuant to 38 C.F.R. § 3.157(b)(2) (2001), 
because that regulation pertains to claims in which a formal 
claim for compensation has already been allowed or 
disallowed.  See 38 C.F.R. § 3.157(b); see Crawford, 5 Vet. 
App. at 35; Servello v. Derwinski, 3 Vet. App. at 199; see 
also Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) 
[38 C.F.R.§ 3.157(b) not applicable until after claim has 
been allowed or disallowed].  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he is contending that he should be 
granted an earlier effective date because he obviously had 
schizophrenia at the time he left service and should be 
compensated therefor and because his schizophrenia, which 
originated in service, prevented him from filing his claim.  
He further argues that his parents or someone else should 
have been advised to help him.  

The Board acknowledges that the veteran's schizophrenia has 
been found to be seriously disabling, but there is no 
provision in the law or regulations for suspension or 
relaxation of time requirements based on psychiatric 
impairment.  Cf. 38 C.F.R. § 3.109 (2001).  In addition, 
there is no requirement that VA seek out applicants for 
benefits.  The Court has held that "[t]he duty to assist is 
not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it . . . ."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Although it obviously would have been to the veteran's 
benefit if VA health care personnel had identified that he 
was not service connected and had advised him to file a 
claim, the Board cannot conclude from the record that VA was 
somehow remiss in not taking those steps, since it appears 
that the VA personnel may have been informed, or assumed from 
the circumstances, that the veteran was in fact already 
service connected.       

Although the Board has reviewed the veteran's claim and heard 
his testimony and that of his mother with the greatest 
sympathy, it is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 1991 & 
Supp. 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].

In cases, such as this one, where the law and not the 
evidence is dispositive, a claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law. Cf. Fed. R. Civ. P. 12 (b) (6) ("failure to state a 
claim upon which relief can be granted").  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In this case, the law 
dictates that the effective date of service connection 
schizophrenia and sinusitis is the date of filing of the 
veteran's initial claim, April 18, 2000.

In summary, for the reasons and bases expressed above, the 
Board concludes, based on the applicable law and regulations, 
that an effective date prior to April 18, 2000, cannot be 
assigned for service connection schizophrenia and sinusitis.  
The benefit sought on appeal is accordingly denied. 


ORDER

An effective date earlier than April 18, 2000, for the grant 
of service connection for schizophrenia and sinusitis is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

